            Case 8:18-cv-03491-TDC Document 19 Filed 03/01/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 RENEE L. MCCRAY,

         Plaintiff,

         v.

 SAMUEL I. WHITE, P.C.,
 SARA K. TURNER,                                            Civil Action No. TDC-18-3491
 JOHN E. DRISCOLL, III,
 ARNOLD HILLMAN,
 ROBERT H. HILLMAN and
 DEENA L. REYNOLDS,

         Defendants.



                                             NOTICE

       Due to the Court’s trial schedule, the March 7, 2019 Case Management Conference is

RESCHEDULED for March 25, 2019 at 3:00 p.m.

       In addition to the proposed motion, the parties should be prepared to address whether they

consent, pursuant to 28 U.S.C. § 636(c), to have all further proceedings before a Magistrate Judge

and whether they wish to participate in a mediation session with a Magistrate Judge, whether

before, during, or after discovery. Parties are expected to consult with their clients and confer with

each other on these issues in advance of the Pre-Motion Conference and, if possible, present joint

views to the Court.

       To join the call at the scheduled time:

       1.       Dial 1-888-557-8511.
       2.       Enter access code 3008173, followed by the # key. You will then be placed on hold
                until Chambers dials into the call, at which point you will be prompted to enter a
                security code.
       3.       When prompted, enter security code 03250300 followed by the # key.
          Case 8:18-cv-03491-TDC Document 19 Filed 03/01/19 Page 2 of 2




The call will be recorded, so please do not use speakerphones as they compromise sound quality.

Also, we ask that parties not remain on the conference line after the Judge has left the call, to

ensure that the line is free for other calls that may be on the Judge’s calendar.

       Please confirm that you are available for the call by either emailing Chambers or calling

Chambers at 301-344-3982.




Date: March 1, 2019                                                  /s/
                                                      THEODORE D. CHUANG
                                                      United States District Judge




                                                  2
